Exhibit 10.3

 

FORM OF LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of ___,
2018 by and between (i) Stellar Acquisition III Inc., a Republic of Marshall
Islands corporation, which will be known after the consummation of the
transactions contemplated by the Merger Agreement (as defined below) as
“Phunware, Inc.” (including any successor entity thereto, including the
Successor after the Conversion (as such terms are defined in the Merger
Agreement), the “Purchaser”), and (ii) the undersigned (“Holder”). Any
capitalized term used but not defined in this Agreement will have the meaning
ascribed to such term in the Merger Agreement.

 

WHEREAS, on February 27, 2018, (i) the Purchaser, (ii) STLR Merger Subsidiary
Inc., a Delaware corporation and a wholly-owned subsidiary of the Purchaser
(“Merger Sub”), and (iii) Phunware, Inc., a Delaware corporation (the
“Company”), entered into that certain Agreement and Plan of Merger (as amended
from time to time in accordance with the terms thereof, the “Merger Agreement”),
pursuant to which Merger Sub will merge with and into the Company, with the
Company continuing as the surviving entity (the “Merger”), and as a result of
which, (a) all of the issued and outstanding capital stock of the Company,
immediately prior to the consummation of the Merger (the “Closing”), shall no
longer be outstanding and shall automatically be cancelled and shall cease to
exist, in exchange for the Stockholder Merger Consideration, (b) the Company
Options shall be assumed by Purchaser with the result that such assumed Company
Options shall be replaced with Assumed Options (as equitably adjusted)
exercisable into shares of Purchaser Common Stock, and (c) the holders of
Company Warrants immediately prior to the Closing shall be issued Purchaser
Replacement Warrants, all upon the terms and subject to the conditions set forth
in the Merger Agreement and in accordance with the applicable provisions of the
of the DGCL;

 

WHEREAS, immediately prior to the Closing, Holder is a holder of the Company
Stock, and/or Company Warrants in such amounts as set forth underneath Holder’s
name on the signature page hereto; and

 

WHEREAS, pursuant to the Merger Agreement, and in view of the valuable
consideration to be received by Holder thereunder, the parties desire to enter
into this Agreement, pursuant to which the Stockholder Merger Consideration
(excluding any Transferred Sponsor Warrants to be received by the Holder, for
which the Holder shall, as a permitted transferee of the Sponsors under the
letter agreement, dated August 18, 2016 (the “Insider Letter”), between the
Sponsors and the Purchaser, separately be subject to certain lock-up
restrictions set forth in Sections 7(b) and 7(c) of the Insider Letter solely
with respect to such Transferred Sponsor Warrants), and/or the Replacement
Purchaser Warrants and all Purchaser Common Stock underlying the Replacement
Purchaser Warrants received by Holder in the Merger (all such securities,
together with any securities paid as dividends or distributions with respect to
such securities or into which such securities are exchanged or converted, the
“Restricted Securities”) shall become subject to limitations on disposition as
set forth herein.

 

 1 

 

 

 NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1. Lock-Up Provisions.

 

(a) Holder hereby agrees not to, during the period commencing from the Closing
and ending on the earlier of (x) one hundred and eighty (180) days after the
date of the Closing, and (y) the date after the Closing on which the Purchaser
consummates a liquidation, merger, share exchange or other similar transaction
with an unaffiliated third party that results in all of Purchaser’s stockholders
having the right to exchange their equity holdings in Purchaser for cash,
securities or other property (the “Lock-Up Period”): (i) lend, offer, pledge,
hypothecate, encumber, donate, assign, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any Restricted Securities, (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Restricted Securities, or (iii)
publicly disclose the intention to do any of the foregoing, whether any such
transaction described in clauses (i), (ii) or (iii) above is to be settled by
delivery of Restricted Securities or other securities, in cash or otherwise (any
of the foregoing described in clauses (i), (ii) or (iii), a “Prohibited
Transfer”). The foregoing sentence shall not apply to the transfer of any or all
of the Restricted Securities owned by Holder (I) by gift, will or intestate
succession upon the death of Holder, (II) to any Permitted Transferee or (III)
pursuant to a court order or settlement agreement related to the distribution of
assets in connection with the dissolution of marriage or civil union; provided,
however, that in any of cases (I), (II) or (III) it shall be a condition to such
transfer that the transferee executes and delivers to the Purchaser an agreement
stating that the transferee is receiving and holding the Restricted Securities
subject to the provisions of this Agreement applicable to Holder, and there
shall be no further transfer of such Restricted Securities except in accordance
with this Agreement. As used in this Agreement, the term “Permitted Transferee”
shall mean: (1) the members of Holder’s immediate family (for purposes of this
Agreement, “immediate family” shall mean with respect to any natural person, any
of the following: such person’s spouse or domestic partner, the siblings of such
person and his or her spouse or domestic partner, and the direct descendants and
ascendants (including adopted and step children and parents) of such person and
his or her spouses or domestic partners and siblings), (2) any trust for the
direct or indirect benefit of Holder or the immediate family of Holder, (3) if
Holder is a trust, to the trustor or beneficiary of such trust or to the estate
of a beneficiary of such trust, (4) in the case of an entity, partners, members
or stockholders of such entity that receive such transfer as a distribution, (5)
to any affiliate of Holder, and (6) any transferee whereby there is no change in
beneficial ownership. Holder further agrees to execute such agreements as may be
reasonably requested by Purchaser that are consistent with the foregoing or that
are necessary to give further effect thereto.

 

(b) If any Prohibited Transfer is made or attempted contrary to the provisions
of this Agreement, such purported Prohibited Transfer shall be null and void ab
initio, and Purchaser shall refuse to recognize any such purported transferee of
the Restricted Securities as one of its equity holders for any purpose. In order
to enforce this Section 1, Purchaser may impose stop-transfer instructions with
respect to the Restricted Securities of Holder (and Permitted Transferees and
assigns thereof) until the end of the Lock-Up Period.

 

(c) During the Lock-Up Period, each certificate evidencing any Restricted
Securities shall be stamped or otherwise imprinted with a legend in
substantially the following form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT, DATED AS OF [●], 2018, BY AND AMONG
THE ISSUER OF SUCH SECURITIES (THE “ISSUER”) AND THE ISSUER’S SECURITY HOLDER
NAMED THEREIN, AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE FURNISHED
WITHOUT CHARGE BY THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

(d) For the avoidance of any doubt, Holder shall retain all of its rights as a
stockholder of the Purchaser during the Lock-Up Period, including the right to
vote any Restricted Securities.

 

 2 

 

 

2. Miscellaneous.

 

(a) Termination of Merger Agreement. Notwithstanding anything to the contrary
contained herein, in the event that the Merger Agreement is terminated in
accordance with its terms prior to the Closing, this Agreement and all rights
and obligations of the parties hereunder shall automatically terminate and be of
no further force or effect.

 

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be transferred or delegated by
Holder at any time. The Purchaser may freely assign any or all of its rights
under this Agreement, in whole or in part, to any successor entity (whether by
merger, consolidation, equity sale, asset sale or otherwise) without obtaining
the consent or approval of Holder.

 

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person or entity that is not a party hereto or thereto or a
successor or permitted assign of such a party.

 

(d) Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any appellate courts thereof) (the
“Specified Courts”). Each party hereto hereby (i) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto and (ii) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth in Section 2(g). Nothing in this Section 2(d) shall
affect the right of any party to serve legal process in any other manner
permitted by applicable law.

 

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 2(e).

 

 3 

 

 

(f) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(g) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to the Purchaser after the Closing, to:

 

Phunware, Inc.
7800 Shoal Creek Boulevard, Suite 230-S
Austin, TX 78757
Attn: Alan S. Knitowski
Email: aknitowski@phunware.com

With copies to (which shall not constitute notice):

 

Wilson Sonsini Goodrich & Rosati

One Market Plaza, Spear Tower, Suite 3300, San Francisco, CA 94105

Attn: Scott Murano, Robert Ishii, Denny Kwon, and Derek Liu

Email: smurano@wsgr.com; rishii@wsgr.com; dkwon@wsgr.com; dliu@wsgr.com

 

and

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attn: Barry I. Grossman, Esq.

Facsimile No.: (212) 370-7889

Telephone No.: (212) 370-1300

Email: bigrossman@egsllp.com

 

If to Holder, to:  the address set forth below Holder’s name on the signature
page to this Agreement.

 

 

(h) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Purchaser and Holder. No failure or delay by a party in
exercising any right hereunder shall operate as a waiver thereof. No waivers of
or exceptions to any term, condition, or provision of this Agreement, in any one
or more instances, shall be deemed to be or construed as a further or continuing
waiver of any such term, condition, or provision.

 

 4 

 

 

(i) Authorization on Behalf of the Purchaser. The parties acknowledge and agree
that notwithstanding anything to the contrary contained in this Agreement, any
and all determinations, actions or other authorizations under this Agreement on
behalf of the Purchaser, including enforcing the Purchaser’s rights and remedies
under this Agreement, or providing any waivers with respect to the provisions
hereof, shall solely be made, taken and authorized by the Purchaser’s directors
who qualify as independent directors under the applicable U.S. national stock
exchange on which shares of the Purchaser’s common stock are then listed (or if
the Purchaser’s common stock no longer listed on an U.S. national stock
exchange, the last national stock exchange on which the Purchaser’s common stock
was listed) and are otherwise not the Holder or an Affiliate of the Holder (the
“Independent Directors”), with the Independent Directors acting by majority
vote, consent or approval thereof. In the event that the Purchaser at any time
does not have any Independent Directors, so long as Holder has any remaining
obligations under this Agreement, the Purchaser will promptly appoint one in
connection with this Agreement. Without limiting the foregoing, in the event
that Holder or Holder’s Affiliate serves as a director, officer, employee or
other authorized agent of the Purchaser or any of its current or future
Affiliates, Holder and/or Holder’s Affiliate shall have no authority, express or
implied, to act or make any determination on behalf of the Purchaser or any of
its current or future Affiliates in connection with this Agreement or any
dispute or Action with respect hereto.

 

(j) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 

(k) Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages will be inadequate and Purchaser will
have no adequate remedy at law, and agrees that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
Holder in accordance with their specific terms or were otherwise breached.
Accordingly, the Purchaser shall be entitled to an injunction or restraining
order to prevent breaches of this Agreement by Holder and to enforce
specifically the terms and provisions hereof, without the requirement to post
any bond or other security or to prove that money damages would be inadequate,
this being in addition to any other right or remedy to which the Purchaser may
be entitled under this Agreement, at law or in equity.

 

(l) Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Ancillary Document
or under the Insider Letter (as a permitted transferee of Sponsor thereunder
with respect to the Transferred Sponsor Warrants). Notwithstanding the
foregoing, nothing in this Agreement shall limit any of the rights or remedies
of the Purchaser or any of the obligations of Holder under any other agreement
between Holder and the Purchaser or any certificate or instrument executed by
Holder in favor of the Purchaser, and nothing in any other agreement,
certificate or instrument shall limit any of the rights or remedies of the
Purchaser or any of the obligations of Holder under this Agreement.

 

(m) Further Assurances. From time to time, at another party’s request and
without further consideration (but at the requesting party’s reasonable cost and
expense), each party shall execute and deliver such additional documents and
take all such further action as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.

 

(n) Counterparts; Facsimile.  This Agreement may also be executed and delivered
by facsimile signature or by email in portable document format in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 5 

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

  Purchaser:       STELLAR ACQUISITION III INC.                        By:    
Name:     Title:  

 

{Additional Signature on the Following Page}

 

{Signature Page to Lock-Up Agreement}

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above. 

 

Holder:

 

Name of Holder: [                                                        ]

 

By:     Name:     Title:    

 

Number of Shares and Type of Company Stock and/or Company Warrants:

 

Company
Stock:                                                                                                                               



Company
Warrants:                                                                                                                        

 

Address for Notice:



Address:                                                                                                                                           



                                                                                                                                                           



                                                                                                                                                            



Facsimile
No.:                                                                                                                                  



Telephone
No.:                                                                                                                               



Email:                                                                                                                                                



 

{Signature Page to Lock-Up Agreement}

 

 

 



 

 